Opinion issued July 24, 2014




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-14-00365-CR
                           ———————————
                          JAMES BISHOP, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Case No. 1402762


       MEMORANDUM OPINION ON PERMANENT ABATEMENT

      A jury convicted appellant, James Bishop, of murder and assessed

punishment at life imprisonment. Bishop timely filed a notice of appeal.
      On June 10, 2014, the trial court clerk filed the clerk’s record, containing a

“Proof of Death Letter” stating: “On April 20, 2014 James Earl Bishop died at St.

Joseph Medical Center.”

      The death of an appellant during the pendency of an appeal deprives this

Court of jurisdiction. See Graham v. State, 991 S.W.2d 802, 802 (Tex. Crim. App.

1998); Garcia v. State, 840 S.W.2d 957, 958 (Tex. Crim. App. 1992). When an

appellant dies after perfecting an appeal but before this Court issues the mandate,

“the appropriate disposition is the abatement of the appeal.” Garcia, 840 S.W.2d

at 958; see TEX. R. APP. P. 7.1(a)(2) (“If the appellant in a criminal case dies after

an appeal is perfected but before the appellate court issues the mandate, the appeal

will be permanently abated.”).

      Accordingly, this appeal is permanently abated.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2